Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application (Serial No. 16/707,815), filed December 9, 2019, is a divisional reissue application of Serial No. 16/025,680, now RE47,788, which is a reissue of U.S. Patent No. 9,382,613 to Nakashima et al (the '613 patent), which issued from U.S. patent application 13/608,406 (the ‘406 application) with claims 1-4 on July 5, 2016.

More than one Reissue Application
	There is no requirement that a family of continuation reissue applications issue at the same time; however, it is required that they contain a cross reference to each other in the specification.  37 CFR 1.177(a) requires that all multiple reissue applications resulting from a single patent must include as the first sentence of their respective specifications a cross reference to the other reissue application(s).  See also MPEP 1451(I).  Currently, such a cross-reference is not present in one of the three reissue applications of the family, i.e., the cross-reference is not present in 16/025,680.  Since 16/025,680 has reissued as RE47,788, it is suggested that Applicant amend the specification thereof by certificate of correction.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 25-44 directed to a semiconductor element.  Claim 25, as presented in the amendment filed 07/01/2022, is the sole independent claim and is representative.
25. (New)   A semiconductor element, comprising:
a metal wiring layer provided on a base; and 
a film comprising the base, the film made by a process comprising sputtering
titanium from a component to be sputtered to form the base with the titanium,
wherein, when X-ray diffraction of a surface of the component to be sputtered to form the film of the semiconductor element is measured, a relative intensity I(100) of a diffraction peak from a (100) plane, a relative intensity I(002) of a diffraction peak from a (002) plane, and a relative intensity I(101) of a diffraction peak from a (101) plane satisfy a condition of I(101)>I(002)>I(001) at the surface,
wherein, when X-ray diffraction at a part parallel to the surface in a depth
direction of the component is measured, the relative intensity I(100), the relative intensity I(002), and the relative intensity I(101) satisfy a condition of I(101)>I(002)>I(001),
wherein the component lacks ghost grains
wherein a Vickers hardness of the surface to be sputtered is Hv 90 to Hv 110, and
wherein a dispersion of the Vickers hardness of the surface to be sputtered is 3% or less.

Claim 25 and its dependent claims 26-44 are product-by-process claims.  As set noted in MPEP 2113, "[t]he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Defective Reissue Declaration and Claim Rejection - 35 USC § 251
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
	The error statement in the reissue declaration filed 11/12/2021 is one of broadening claim 1, which is directed to a sputtering target, so as to present claims directed to a semiconductor element, which, as discussed below, is a patentably distinct invention from the sputtering target.
During prosecution of the ‘613 patent in the ‘406 application, a three-way written restriction requirement was mailed 07/28/2015 between a method of manufacturing a sputtering target (group I, claims 1-11), a sputtering target (group II, claims 12-16), and a method of manufacturing a semiconductor element (group III, claims 17 and 18).  In the response filed 09/18/2015, Applicant elected group II, claims 12-16, directed to the sputtering target without traverse, and the ‘613 patent issued with claims directed only to the elected sputtering target.  Claims 1-11, 17 and 18 directed to non-elected inventions were cancelled in an Examiner’s Amendment mailed 03/28/2016.  In particular, the Examiner’s Amendment noted the following:
Applicant’s election of claims 12-16 in the reply filed on September 18, 2005 was acknowledged in the previous non-final office action.  Because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated and acknowledged as an election without traverse (MPEP § 818.01 (a)).

This application is in condition for allowance except for the presence of claims 1- 11 and 17-18 directed to an invention non-elected without traverse.  Accordingly, claims 1-11 and 17-18 have been cancelled.

Notably, the method in claims 17-18, before cancellation in the Examiner’s Amendment (and throughout the prosecution), specifically depended from the sputtering target in independent claim 12, which became claim 1 of the ‘613 patent.  For convenience, claims 1, 12, 17 and 18 in the amendment filed 12/28/2015 (immediately prior to allowance), which was the only amendment to claim 12, are reproduced below:
1. (Withdrawn)  A manufacturing method of a sputtering target, comprising:
a first knead forging process in which two or more sets of knead forging are performed for a columnar titanium material where one set is cold forging processes in directions parallel to and perpendicular to a thickness direction of the titanium material;
a first heat treatment process in which the titanium material passing through the first knead forging process is heated to a temperature of 700°C or more to induce recrystallization;
a second knead forging process in which two or more sets of knead forging are performed for the titanium material passing through the first heat treatment process where one set is cold forging processes in the directions parallel to and perpendicular to the thickness direction of the titanium material;
a cold rolling process in which cold rolling is performed for the titanium material passing through the second knead forging process;
a second heat treatment process in which the titanium material passing through the cold rolling process is heated to a temperature of 300°C or more to perform a heat treatment; and
a machining process in which the titanium material passing through the second heat treatment process is machined to fabricate a sputtering target.

12. (Currently Amended [issued as claim 1 of the ‘613 patent])  A sputtering target made up of a titanium material of which purity is 99.99 mass% or more and an average crystal grain size is 15 um or less, 
wherein the sputtering target has a surface to be sputtered, and
wherein, when X-ray diffraction of the (100) of a diffraction peak from a (100) plane, a relative intensity I(002) of [[the]] a diffraction peak from a (002) plane, and a relative intensity I(101) of [[the]] a diffraction peak from a (101) plane satisfy a condition of I(101) > 1(002) > I(100) at the 
wherein, when X-ray diffraction at a part parallel to the surface in a depth direction of the sputtering target is measured, the relative intensity I(100), the relative intensity I(002), and the relative intensity I(101) satisfy a condition of I(101) > 1(002) > I(100), and
wherein a ghost grain does not exist in the sputtering target.

17.    (Withdrawn)  A manufacturing method of a semiconductor element, comprising: sputtering the sputtering target according to claim 12 to form a thin film containing titanium.

18.    (Withdrawn)  The manufacturing method according to claim 17, wherein the thin film is a titanium nitride film used as a barrier film of a metal wiring layer.


Instant claims 25-44 are directed to a semiconductor element which was not claimed during prosecution of the ‘613 patent and are patentably distinct from the elected sputtering target invention.  The inventions are patentably distinct because the sputtering target in the product-by-process step of instant claim 25 is evidence that the sputtering target therein does not require the particulars of the sputtering target in the elected invention of the ‘613 patent.  Even if claim 25 did require the particular of the sputtering target, this is of no avail since, as noted above, non-elected claims 17 and 18 always required the particulars of the sputtering target but were cancelled as a result of the restriction requirement.  In the instant case, the sputtering target in instant claim 25 does not require a titanium material of purity 99.99 mass% or more and an average crystal grain size of 15 µm or less.  Thus, for example, a reference which anticipates the claimed semiconductor element does not necessarily anticipate the titanium target in the ‘613 patent claims.
Furthermore, the inventions are patentably distinct because the titanium sputtering target and the semiconductor element are generally related as mutually exclusive species in an intermediate product-final product relationship, respectively.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product, i.e., the titanium sputtering target, is deemed to be useful to prepare something other than the claimed semiconductor element, such as an article having a decorative titanium metal layer (see, e.g., U.S. patent 5,773,154 – col. 2, lines 22-47), a solar control glazing (see, e.g., U.S. patent 7,037,588 – Example 3 bridging cols. 6-7), a lithographic printing plate precursor (see, e.g., U.S. 2010/0050895 - ¶ 0039 and claims 11-12), a high reflectance mirror (see, e.g., U.S. 2005/0008879 – Example 4 on p. 6), in biomedical implants (see, e.g. CN 1776004 A – ¶ immediately before “DRAWING DESCRIPTION” in the attached machine translation), an RF coil of an ionized metal plating apparatus (see KR 10-0701352 B1 – Abstract and the ¶ beginning “First, see Fig. 2 …” in the attached machine translation, as well as all the Figs. and Claims), for alloying with niobium and zirconium to form a niobium-zirconium-based alloy (see U.S. Patent 2,985,531 – col. 1, lines 16-19, Example 1-7, and col. 4, lines 29-36), to form a femoral hip prosthesis (see U.S. 5,007,935 - col. 3, lines 58-60; col. 5, lines 26-28; col. 6, lines 11-12; and claim 19), for alloying with nickel to form a high purity titanium-nickel alloy with shape memory (see WO 2005/049876 A2 - Abstract and ¶¶ 0024 and claim 57), or as the hydrogen electrode of a fuel cell, wherein the electrode is made of 99.99% titanium (see JP 2004-335260 A - Abstract and ¶¶ 0014 and 0028 of the attached English translation).
As noted in MPEP 1412.01(I)(emphasis added), “[w]here a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.  A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim.  Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251.  See In re Watkinson, 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977); see also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978).  In this situation, the reissue claims should be rejected under 35 U.S.C. 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.”
As stated above, a restriction requirement was made in the ‘406 application, Applicant permitted the elected sputtering target invention to issue as the ‘613 patent without filing a continuing application on the non-elected invention(s) or non-claimed, distinct subject matter, i.e., the semiconductor element here claimed.  A reissue applicant’s failure to timely file a continuing application to present reissue claims 25-44 directed to non-claimed distinct subject matter is not a defect in the original patent or an error in obtaining the original patent.  Accordingly, such is not correctable by reissue of the original patent under 35 U.S.C. 251.  
Claims 25-44 are rejected as being based upon a defective reissue declaration, and for lack of any defect in the original patent and lack of any error in obtaining the original patent, under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration, and lack of any defect in the original patent and lack of any error in obtaining the original patent, are set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-27, 31, 32, 34-39 and 44 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent 5,798,005 to Murata et al, hereinafter “Murata”.
Murata teaches that for “LSI” (i.e., large scale integration), a titanium nitride layer as a diffusion resistant layer is used between a silicon substrate and a fine wiring made from aluminum and the like (see col. 1, lines 11-33).  The titanium nitride layer, i.e. instant film, is obtained by sputtering a titanium target, i.e., the “component” here claimed, using a mixed gas of nitrogen and argon (see Example 3 bridging cols. 11-13).  In Example 3, titanium target sample No. 5 from Murata’s Table 3 is used to form a titanium nitride layer on a silicon wafer substrate.  Murata’s titanium sputtering target No. 5 has the following X-ray diffraction intensity ratios at the sputtering surface (see Table 3 and col. 10, lines 43-54):
(0002)/(1011) = 1.48; and (0002)/(1010) = 11.1.
The (0002) plane corresponds to the instant (002) plane.  Likewise, the (1011) plane corresponds to the claimed (101) plane; and the (1010) plane corresponds to the claimed (100) plane.  Thus, based on the above ratios, the (101) plane X-ray diffraction intensity is less than the (002) X-ray diffraction intensity, and the (002) X-ray diffraction intensity is greater than the (100) X-ray diffraction intensity.  Titanium sputtering target No. 5 has a purity of 99.999% (col. 10, line 43), and has an average crystal grain size of 9 µm (Table 3).
As noted above, Murata’s sputtering target No. 5 has the (101) plane X-ray diffraction intensity less than the (002) X-ray diffraction intensity and the (002) X-ray diffraction intensity greater than the (100) X-ray diffraction intensity.  This is different from the “component” in claim 25 which requires I(101) > I(200) > I(100).  Additionally, Murata does not discuss ghost grains of its sputtering target whereas claim 25 requires that the claimed “component” lacks ghost grains.  Even further, Murata does not provide the Vickers hardness of the surface to be sputtered or a dispersion of the Vickers hardness of the surface to be sputtered as in claims 25, 34 and 35, or the thickness of the sputtering target or the diameter of the sputtering target, whereas instant claims 31 37 and 38 set forth such properties for the “component”.  However, the claimed “component” is part of a product-by-process step and is used to obtain titanium, e.g., titanium nitride, as per instant claims 27 and 44, that comprises the claimed film.  The claimed “component” is not part of the semiconductor element product.  In a similar matter, Murata obtains a titanium nitride film by sputtering titanium target No. 5.  While Murata uses a titanium “component”, i.e., titanium target No. 5, that is somewhat different from the “component” here claimed so as to prepare the titanium nitride film of the semiconductor element, the end result is the same, a semiconductor element having a titanium nitride film and a metal wiring on the film. 
Accordingly, Murata discloses a semiconductor element which reasonably appears to be either identical with or similar to the semiconductor element here claimed.  Thus, claims 25-27, 31, 32, 34-39 and 44, if not anticipated under 35 USC 102(b), would be obvious under 35 USC 103(a).
Claim 36 further requires “a densest surface of the film is grown in a columnar state.”  It is the Specialist’s position that such is inherent in the titanium nitride film formed from target sample No. 5 in Murata’s Example 3.  In particular, according to the ‘613 patent specification, “[t]t is required to miniaturize a crystal grain size of the metal constituting the sputtering target, and to randomize a crystal orientation to perform the sputtering deposition such that the densest surface of the barrier film becomes the columnar state.” (See col. 1, lines 38-42).  As noted above, Murata’s target sample No. 5 has an average crystal grain size of 9 µm (Table 3), which is within the average crystal grain size range in instant claim 29 an 30.  Further, as noted above, while Murata’s sample target No. 5 does not have I(101) > I(200) > I(100), it does have the (101) plane X-ray diffraction intensity less than the (002) X-ray diffraction intensity and the (002) X-ray diffraction intensity greater than the (100) X-ray diffraction intensity.  Furthermore, Murata teaches that the resulting titanium nitride crystals are aligned to a specified direction, a fine crystallized structure is formed, and “it is easy to form a film in a hole of small diameter and relatively deep in forming a titanium film by conventional sputtering and a titanium nitride film by reactive sputtering”. (See col. 12, line 48 through col. 13, line 5).

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata as applied to claims 25-27, 31, 32, 34-39 and 44, and further in view of Wu et al, “Novel multilayered Ti/TiN diffusion barrier for Al metallization,” Journal of Electronic Materials, Vol. 34, No. 8, 2005, pp. 1150-1156 (hereinafter “Wu”).
As set forth above in Rejection No. 2, Murata anticipates claim 36 since Murata’s sputtered titanium nitride film inherently has the densest surface of the film grown in the columnar state.  Nevertheless, claim 36 is further rendered obvious in view of Wu.
Wu teaches a Ti/TiN diffusion barrier layer for aluminum metallization (see Abstract).  Wu teaches that “[t]ypical columnar grain structure is observed for conventionally sputtered TiN barrier layer, as shown in Fig. 1a.” (see p. 1151).  Wu’s Fig. 1a showing the columnar TiN structure is reproduced below, along with the schematic columnar structure shown in Wu’s Fig. 4:

    PNG
    media_image1.png
    228
    352
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    255
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared Murata’s diffusion resistant, sputtered TiN layer, i.e., barrier layer, such that it has a columnar grain structure because typical columnar grain structure is observed for a conventionally sputtered TiN barrier layer, as taught by Wu.

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata as applied to claims 25-27, 31, 32, 34-39 and 44, and further in view of U.S. Patent Application Publication 2010/0244265 to Hirao (hereinafter “Hirao”).
Murata is relied upon for the reasons stated above in Rejection No. 2.  As noted above, Murata teaches that for LSI, the wiring is made from aluminum and the like (see col. 1, lines 11-33).  Murata does not specifically teach that the wiring can be made from copper.
Hirao teaches that “[i]n the prior art, aluminum has been a main wiring material of LSIs formed on semiconductor substrates in semiconductor devices.  As semiconductor ICs have become faster with higher integration in recent years, copper (Cu) has attracted attention as a wiring material.  Copper has lower resistance than aluminum and has high resistance to electromigration (EM).” (See ¶ 0002).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used copper in place of aluminum to form the wiring in Murata’s LSI so as to take advantage of copper’s lower resistance than aluminum and its high resistance to EM, as taught by Hirao.

Claims 28-30, 33 and 40-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata as applied to claims 25-27, 31, 32, 34-39 and 44, and further in view of U.S. Patent Application Publication 2009/0297759 to Chanda et al (hereinafter “Chanda”).
Murata is relied upon for the reasons stated above in Rejection No. 2.  As noted above, Murata teaches that for LSI, the wiring is made from aluminum and the like (see col. 1, lines 11-33).  With respect to claims 28-30 and 40-43, Murata does not specifically teach that the densest surface of the aluminum (or the like) wiring layer is in a columnar state.  With respect to claim 33, Murata does not specifically teach that the wiring can be made from copper. 
Chanda teaches that it is well known that the microstructure in metallization plays one of the more critical roles in dictating the reliability of electronic interconnects, including the electromigration and stress voiding behaviors (see ¶ 0004).  For example, it is known that large columnar or bamboo-type grain structures in copper and aluminum interconnects, with grain boundaries across the interconnect film thickness and line width, are the most favorable grain structures in terms of electromigration stability and reliability (see ¶ 0004).  This is thought to be due to the fact that grain boundaries are the fast diffusion paths during electromigration, and having grain boundaries oriented perpendicular to the electromigration flux significantly slows down the mass transport (see ¶ 0004).  An example of the columnar structure is seen in Cu layer (15) in Chanda’s Figs. 1B and 1C, reproduced below:


    PNG
    media_image3.png
    441
    400
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared Murata’s LSI using copper for the metal wiring in Murata’s semiconductor device because Murata is not limited to aluminum for the wiring, i.e., Murata teaches “aluminum or the like” can be used, and aluminum and copper are known alternative metals for such a purpose, as shown by Chanda.  This is a simple substitution of one known element for another to obtain predictable results.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the aluminum or copper line of Murata’s LSI such that the aluminum or copper is in a columnar state, as here claimed, because such a grain structure is the most favorable in terms of electromigration stability and reliability, as also taught by Chanda.

Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive. 
Arguments with respect to the rejection of claims 25-44 under 35 USC 251:
	Applicant argues that “In re Doyle is controlling”, “reissue claim 25 and its dependents are not the same or substantially identical to the non-elected claims”, and “[t]hus following Doyle’s analysis, the Orita doctrine does not apply.” (Remarks, pp. 10-11).
This argument is unpersuasive.  It is agreed that reissue claim 25 and its dependents are not the same or substantially identical to the non-elected claims.  In fact, as set forth above, reissue claim 25 and its dependent claims are directed to non-claimed subject matter distinct from the elected invention.  MPEP 1412.01(I) states (emphasis added): “[w]here a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application.”  See also, for example Weiler, which is cited, among other cases, as basis for the statement. 
In Weiler, the reissue claims were patentably distinct from the elected invention, and were directed to subject matter which had not been claimed “at all” during prosecution of the patent.  In Weiler, the CAFC noted that there was “no right to insert present [reissue] claims 13 and 19 in the original application after the Examiner’s requirement for restriction.”  As further noted in Weiler, “[b]y acquiescing in the examiner's restriction requirement, and failing to file divisional applications on the subject matter of non-elected claims, Weiler foreclosed (because that was not error) his right to claim that subject matter.  If it were not error to forego divisional applications on subject matter to which claims had been made in the original application, it cannot on the present record have been error to forego divisional applications on subject matter to which claims had never been made.” (emphasis added).
	As noted in Doyle:
	There is a crucial difference between the situation in Weiler and the present case.  Dr. Doyle's claims are not to an invention distinct from that of the issued claims.  Rather, as the Solicitor admits, they are linking claims that read on, and could have been asserted with, the elected group.  Therefore, the entire premise of Weiler is inapplicable to this case, for Weiler applies only to an attempt to assert new claims in reissue that read on a separate invention and not on the subject matter of the issued claims.

	The instant reissue claims are not linking claims as in Doyle, but rather, as set forth above, are directed to a patentably distinct invention, i.e., a semiconductor element, that would not have been asserted with the elected group directed to a sputtering target.  Accordingly, as per Weiler, it was not an error to forego a divisional application directed to the invention in reissue claims 25-44.

	Applicant further argues that “the Office Action has not shown that reissue application claim 25 would not be grouped with the elected claims 12-16 in the original application.  The restriction requirement in the original prosecution stated that original application claims 17-18 and original application claims 12-16 were related.” (Remarks, p. 11).
	This argument is unpersuasive.  As set forth in MPEP 806.05 (emphasis added), “[w]here two or more related inventions are claimed, the principal question to be determined in connection with a requirement to restrict … is whether or not the inventions as claimed are distinct.  If they are distinct, restriction may be proper.”  The restriction requirement in the ‘406 application noted that original claims 12-16 (group II, directed to a sputtering target) were related to original claims 17-18 (group III, directed to a manufacturing method of a semiconductor element) as product and process of use.  The inventions were shown to be distinct because the product could be used in a materially different process of using that product, such as evaporating the target material.  In the instant case, as noted above, the elected sputtering target and the current reissue claims directed to a semiconductor element are related as mutually exclusive species in an intermediate product-final product relationship.  The inventions are patentably distinct because, as discussed above, the elected sputtering target is deemed to be useful to prepare something other than the claimed semiconductor element.

Arguments with respect to the prior art rejections based on Murata:
	Applicant argues that Murata “does not disclose or teach a semiconductor element as recited in claim 25” because the recited sputtering target characteristics, i.e., Vickers hardness of the surface to be sputtered of Hv 90 to Hv 110 and dispersion of Vickers hardness of the surface to be sputtered of 3% or less, in the product-by-process step used to form the film of the semiconductor element contribute to improved structural homogeneity (Remarks, pp. 7-8).  In particular, Applicant argues the following on p. 8 of the Remarks:
Comparative Example 1 of the present application shows a sputtering target in which one set of knead forging is performed in each of the first knead forging and the second knead forging, and the order of the relative strength ratio of each crystal plane is I(200) > I(002) > I(100), corresponding to the same order as Murata’s target.  Since a cast structure remained inside this target, the sputtering rate changed and a uniform film thickness was not obtained. (613 patent, Tables 2 and 3, col. 9:16-17.)

Thus, Applicants cannot agree that “Murata discloses a semiconductor element which reasonably appears to be either identical with or similar to the semiconductor element here claimed,” as contended in the Office Action. (Office Action, p. 11.)  Furthermore, the marked differences between the targets in Murata and a component having the properties recited in claim 25 are such that the skilled artisan would not have expected the claimed semiconductor elements in view of Murata.

These arguments are unavailing.  As noted in the rejection, though Murata does not provide titanium sputtering target No. 5’s Vickers hardness of its surface to be sputtered or dispersion of the Vickers hardness of its surface to be sputtered, the “component to be sputtered” in the instant claims is not part of the claimed semiconductor element.  Rather, the “component to be sputtered” is used in the product-by-process step to form the film, e.g., titanium nitride, of the claimed semiconductor element.  As further noted in the rejection, while Murata uses a titanium component, i.e., titanium target No. 5, that is somewhat different from the “component” here claimed so as to prepare the titanium nitride film of the semiconductor element, the end result is a semiconductor element having a titanium nitride film and a metal wiring on the film, as here claimed.  
Applicant’s citation of “I(200) > I(002) > I(100)” for Comparative Example 1 of the ‘613 patent and for Murata’s sputtering target appears to be in error.  Murata’s titanium sputtering target No. 5 has the following X-ray diffraction intensity ratios at the sputtering surface (see Table 3 and col. 10, lines 43-54):
(0002)/(1011) = 1.48; and (0002)/(1010) = 11.1.
The (0002) plane corresponds to the instant (002) plane.  Likewise, the (1011) plane corresponds to the claimed (101) plane; and the (1010) plane corresponds to the claimed (100) plane.  Thus, Murata’s sputtering target No. 5 has I(002) > I(101) > I(100).  Comparative Example 1 of the ‘613 patent has the same X-ray diffraction intensity order (see Table 2 of the ‘613 patent), but Comparative Example 1 does not provide the relative intensities ratios of (002)/(101) and (002)/(100), and thus, it is unclear whether they are representative of Murata’s sputtering target No. 5.
Furthermore, Comparative Example 1 has an average crystal grain size of 12 µm (Table 2), whereas Murata’s sputtering target No. 5 has an average crystal grain size of 9 µm (Table 3).  This is important because Murata prefers a 10 µm or less average crystal grain size (col. 3, lines 32-37), instant claim 30 requires an average crystal grain size of 7-10 µm, and each of inventive Examples 1-5 in Table 2 of the ‘613 patent has an average crystal grain size of 10 µm or less.
Accordingly, based on at least the (002)/(101) and (002)/(100) ratios of the sputtering target and average crystal grain size of the sputtering target, a fair head-to-head comparison of the claimed semiconductor element with the semiconductor element prepared using Murata’s sputtering target No. 5 has not been made.
Even further, contrary to Applicant’s argument, Tables 2 and 3 and col. 9, lines  16-17 of the ‘613 patent are silent concerning “a uniform film thickness” of the deposited film.  Nonetheless, while col. 9, lines 13-26 of the ‘613 patent state that the inventive sputtering targets provided stable sputtering characteristics and the possibility to improve reliability of a semiconductor element, so too does Murata teach stable sputtering and a stable sputtered film (col. 7, lines 5-18 and col. 12, line 66 through col. 13, line 9 of Murata) with the goal of achieving high reliability of LSI (col. 1, lines 11-13 of Murata).

Applicant cites the Hino Declaration provided with their prior response filed 11/12/201 and argues that the Examiner has not given it due weight (Remark, p. 8).  In particular, Applicant argues that the Hino Declaration shows that different film properties result from targets having different properties, and that the Hino Declaration cited comparative data in Murata “to show that indeed, the different sputtering targets yield films having different properties, contrary to the position in the Office Action that ‘Murata discloses a semiconductor element which reasonably appears to be either identical with or similar to the semiconductor element here claimed.’” (Remarks, pp. 8-9).
These arguments are unpersuasive. The fact that different sputtering targets may yield films having different properties is of no consequence because, as discussed above, Applicant as well as the Hino Declaration do not provide tangible evidence that the claimed semiconductor element having a titanium nitride film is patentably distinct from the semiconductor element prepared using Murata’s titanium sputtering target No. 5 and having a titanium nitride film.  As noted in MPEP 716.02(e), “[a]n affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).”  The Hino Declaration fails to make such a comparison.  The discussion of the Hino Declaration from the prior Office Action mailed 02/01/2022 is reproduced below for convenience and is maintained:
Applicant cites the Hino Declaration and argues that “[a]s Mr. Hino attests, a semiconductor element resulting from Murata’s target would not have been expected to be identical or only slightly different from the claimed semiconductor element.  See Hino Decl., ¶ 17, ¶ 31.” (Remarks, p. 10).  In particular, citing ¶¶ 17 and 20 of the Hino Declaration, as well as Tables 4 and 5 of Murata, Applicant argues that “Tables 4 and 5 [of Murata] show that the properties of the films vary in terms of particle number/wafer and thickness according to the different targets used”, and that “Murata itself shows that thin films made according to the different targets differ in film properties.  The notion that a same or identical film to the claimed semiconductor element of claim 25 would result from Murata’s target no. 5 is belied by Murata’s own data showing variations in film properties between targets such as targets nos. 5 and 7.” (Remarks, pp. 10-11).

These arguments are unpersuasive.  As set forth in MPEP 716.02, any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree.

The burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Applicant has not met the burden of showing that the instantly claimed semiconductor element is patentably distinct from that prepared by Murata.  The only evidence cited by the Hino Declaration is Tables 4 and 5 of the Murata reference.  The fact that Applicant has pointed to the comparative data in Murata’s specification supports the Examiner’s position.  Murata performed experimental tests comparing his invention with the prior art.  Applicant has proffered no comparative testing establishing an unobvious difference between the claimed semiconductor element and Murata’s semiconductor element.

In fact, based on the X-ray diffraction data in Murata’s Table 3, and the fact that the (0002) plane corresponds to the instant (002) plane, the (1011) plane corresponds to the claimed (101) plane and the (1010) plane corresponds to the claimed (100) plane, even Murata’s comparative sputtering target Nos. 7 and 8 meet the claimed condition of I(101) > I(200) > I(100).

Murata’s inventive sputtering targets have a uniform plane, fine crystal grains and a stable sputtering plane that comes out in a short time (see col. 13, line 58 through col. 14, line 11).  Again, no patentable difference has been shown between Murata’s semiconductor element prepared from sputtering target No. 5 and the claimed semiconductor element.  

Applicant cites ¶¶ 24-27 and 30-32 of the Hino Declaration, and further argues that crystal grain characteristics of the sputtering target and “random orientation” at the target surface and thickness direction affect film formation (Remarks, p. 12). 

These arguments are unpersuasive.  Crystal grain characteristics and “random orientation” are characteristics of a sputtering target, not the final product.  In fact, the instant claims are silent concerning random orientation.  Nonetheless, as noted above, Applicant has shown nothing unexpected comparing Murata’s semiconductor element prepared from sputtering target No. 5 and the claimed semiconductor element. 

With respect to Rejection Nos. 3 to 5 above, Applicant argues that each of the rejections relies on Murata; Murata does not disclose or teach a semiconductor element as in independent claim 25; and that the secondary art applied in the rejections does not cure Murata’s deficiencies (Remarks, pp. 9-10).
This argument is unpersuasive because Murata is not deficient for the reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,382,613 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/				/Jean C. Witz/Patent Reexamination Specialist		Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991          	CRU 3991